ORDER
PER CURIAM.
Paul A. Longhauser (Defendant) appeals from the judgment of the trial court entered following a jury verdict convicting him of one count of child molestation in the second degree in violation of section 566.068, RSMo 2000. The trial court sentenced Defendant as a prior offender pursuant to section 558.016, RSMo 2000, to nine months of imprisonment in the St. Louis County Jail. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law *669would have no jurisprudential value. We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).